DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to an epoxy compound, or an epoxy resin composition comprising the epoxy compound, classified in C08G 59/245, C08K 3/013, C08G 59/621, or C08L 63/00.
II. Claims 14-19, drawn to a semiconductor device, an electronic device, or an article comprising a cured product of the epoxy resin composition, classified in C08L 2203/206.
III. Claims 20-23, drawn to a method of preparing an epoxy compound, classified in C08G 59/245, C08K 3/013, C08G 59/621, or C08L 63/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect because the epoxy resin composition of claim 10 comprises the epoxy compound of claim 1 and a curing agent, which are not necessarily present in the semiconductor device, the electronic device, or the article because they comprises cured product of the epoxy resin composition, which does not necessarily comprise the epoxy compound of claim 1 and the curing agent because they would have been consumed in a curing reaction. Also, the semiconductor device of claim 14, the electronic device of claim 16, and the article of claim 18 each comprise a substrate and a cured product of the epoxy resin composition, which are not necessarily present in the epoxy resin composition of claim 10. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the project as claimed can be made by another and materially different process, such as a method comprising reacting an epihalohydrin with a compound of the formula HO-(A2)c1-(L5)b3-(M5)a5-L6-(M6)a6-L7-(M7)a7-(L8)b4-(A3)c2-OH.
Inventions II and III are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the semiconductor device of claim 14, the electronic device of claim 16, and the article of claim 18 each comprise a substrate, a cured product of the epoxy resin composition, and a semiconductor, an electronic component, a sealing portion, a substrate portion, or a reinforcement portion, which are not used in and are not made by the method of preparing an epoxy compound according to claim 20.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions in some cases have separate classification, which shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. It is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s), such as searching different classes/subclasses or employing different search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Leah M. Reimer on 11/18/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-23 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “M2 and M3 are each independently a naphthalene group represented by Formulae 4a to 4d” in lines 13-14, which is indefinite because Formulae 4a to 4d are not a naphthalene group because claim 2 recites the limitation “an epoxy compound having an aromatic ring represented by one of Formulae 4a to 4f” in lines 2-3. For further examination of the claims, this limitation is interpreted as “M2 and M3 are each independently a naphthalene group represented by Formulae 3g to 3j”.
Claim 4 recites the limitation “(where p is a real number of 1 to 10)” in line 7, which is indefinite because it is enclosed in parentheses, which makes it unclear if it is a reference character, an abbreviation, or a limitation. For further examination of the claims, this limitation is interpreted as “, where p is a real number of 1 to 10, ”. 
Claim 7 recites the limitation “one of Formulae 9a to 9p: 
    PNG
    media_image1.png
    91
    585
    media_image1.png
    Greyscale
” in lines 2-3, which is indefinite because it is unclear as to which formula is Formula 9a because it is the only formula among Formulae 9a to 9p that is not defined, and the formula shown above is the only formula in claim 7 that is not labeled. Based on the specification of the instant application [0058], for further examination of the claims, this limitation is interpreted as “one of Formulae 9a to 9p: 
Formula 9a
    PNG
    media_image1.png
    91
    585
    media_image1.png
    Greyscale
”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 8 recites that limitation “wherein the epoxy compound represented by Formula 2 is represented by one of 
    PNG
    media_image2.png
    342
    587
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    781
    638
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    654
    651
    media_image4.png
    Greyscale
” in lines 1-33, which fails to further limit the subject matter of the claim upon which it depends, and fails to include all the limitations of the claim upon which it depends. This is because Formulae 9b through 9p that are recited in claim 8 do not read on Formula 2 that is recited in claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-7, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (Lee et al., “Synthesis and Curing of Liquid Crystalline Epoxy Resin Based on Naphthalene Mesogn”, Journal of Polymer Science: Part A: Polymer Chemistry, 1999, vol 37, p. 419-425, cited in IDS).
Regarding claims 1, 4, and 6, Lee teaches an aromatic liquid crystalline epoxy resin based on naphthalene mesogen (p. 419) that has the formula 
    PNG
    media_image5.png
    80
    675
    media_image5.png
    Greyscale
 (p. 420), which reads on an epoxy compound including an aromatic ring represented by Formula 2, wherein, in Formula 2, M5 and M7 are each independently an arylene group represented by Formula 3a, M6 is independently a naphthalene group represented by Formula 3h, wherein, in Formulae 3a and 3h, R1, R2, R3, R4, R5, and R6 are each independently a hydrogen, A2 and A3 are each independently a substituted or unsubstituted C4-C12 alkylene group, a substituted or unsubstituted C4-C12 alkenylene group, a substituted or unsubstituted C4-C12 alkynylene group, a substituted or unsubstituted C4-C12 alkadienylene group, or a (poly)oxyalkylene group comprising a substituted or unsubstituted C1-C5 alkylene group, L5, L6, L7, and L8 are each independently -C(=O)O- or -OC(=O)-, E3 and E4 are each independently an epoxy-containing group, b3, b4, c1, and c2 are each independently 0, and a5, a6, and a7 are each independently 1 as claimed in claim 1, wherein A1, A2, and A3 are each independently an ethylene group, a propylene group, a butylene group, a pentylene group, a hexylene group, a heptylene group, an octylene group, a nonylene group, a decylene group, an undecylene group, a dodecylene group, a butadienylene group, a pentadienylene group, a hexadienylene group, a heptadienylene group, an octadienylene group, a dodecadienylene group, or –(CH2O)p- (where p is a real number of 1 to 10), and L1, L2, L3, L4, L5, L6, L7, and L8 are each independently -C(=O)O- or -OC(=O)- as claimed in claim 4, wherein M5 and M7 are each independently an arylene group represented by Formula 7a, and M6 is independently a naphthalene group represented by Formula 7g as claimed in claim 6. Lee meets the limitation wherein E1 and E2 are each independently an epoxy-containing group represented by Formulae 8a to 8f wherein, in Formulae 8a to 8f, n1 is 1 to 10, and n2 is 2 to 10 as claimed in claim 6 because E1 and E2 are present in Formula 1 and not in Formula 2, and the epoxy compound including an aromatic ring is not limited to being represented by Formula 1 if the epoxy compound including an aromatic ring is represented by Formula 2, and Lee anticipates that the epoxy compound including an aromatic ring is represented by Formula 2 as explained above for claim 1.
Regarding claim 2, Lee meets the limitation wherein the epoxy compound having an aromatic ring represented by Formula 1 is an epoxy compound having an aromatic ring represented by one of Formulae 4a to 4f as claimed because claim 2 does not limit the epoxy compound including an aromatic ring to being represented by Formula 1 if the epoxy compound including an aromatic ring is represented by Formula 2, and Lee anticipates that the epoxy compound including an aromatic ring is represented by Formula 2 as explained above for claim 1.
Regarding claim 5, Lee meets the limitation wherein E1 and E2 are each independently an epoxy-containing group represented by Formulae 6a to 6f as claimed  because E1 and E2 are present in Formula 1 and not in Formula 2, and the epoxy compound including an aromatic ring is not limited to being represented by Formula 1 if the epoxy compound including an aromatic ring is represented by Formula 2, and Lee anticipates that the epoxy compound including an aromatic ring is represented by Formula 2 as explained above for claim 1.
Regarding claim 7, Lee meets the limitation wherein the epoxy compound represented by Formula 1 is represented by one of Formulae 9a to 9p as claimed because the epoxy compound including an aromatic ring is not limited to being represented by Formula 1 if the epoxy compound including an aromatic ring is represented by Formula 2, and Lee anticipates that the epoxy compound including an aromatic ring is represented by Formula 2 as explained above for claim 1.
Regarding claim 9, the Office recognizes that all of the claimed physical properties are not positively taught by Lee, namely wherein a melting point of the epoxy compound represented by Formula 1 or Formula 2 is about 200 °C or lower. However, Lee teaches all of the claimed ingredients, amounts, process steps, and process conditions of the epoxy compound of claim 1 as explained above. Furthermore, the instant application recites that the melting temperature of the epoxy compound represented by Formula 1 or Formula 2 may be, for example, about 200 °C or lower, about 195 °C or lower, about 190 °C or lower, about 185 °C or lower, about 180 °C or lower, about 175 °C or lower, about 170 °C or lower, about 165 °C or lower, about 160 °C or lower, about 155 °C or lower, about 150 °C or lower, about 145 °C or lower, about 140 °C or lower, about 135 °C or lower, or about 130 °C or lower [0060], that the melting temperature of the epoxy compound represented by Formula 1 or Formula 2 may be, for example, in a range of about 30 °C to about 200 °C, about 50 °C to about 195 °C, about 70 °C to about 190 °C, about 90 °C to about 185 ° about 100 °C to about 180 °C, about 100 °C to about 175 °C, about 100 °C to about 170 ° about 100 °C to about 165 °C, about 100 °C to about 160 °C, about 100 °C to about 155 ° about 100 °C to about 150 °C, about 100 °C to about 145 °C, about 100 °C to about 140 °C about 100 °C to about 135 °C, or about 100 °C to about 130 °C [0060]. Therefore, the claimed physical properties would naturally arise from the epoxy compound of Lee. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Regarding claim 10, Lee teaches a mixture of the liquid crystalline epoxy resin and a curing agent that is diaminodiphenylsulfone or diaminodiphenylester (p. 420), which reads on an epoxy resin composition comprising the epoxy compound of claim 1, and a curing agent as claimed.
Regarding claim 11, Lee does not teach that the mixture of the liquid crystalline epoxy resin and the curing agent comprises a metal ion, and Lee’s mixture would not inherently further comprise a metal ion, which reads on wherein a metal ion content of the resin composition is about 10 parts per million or less as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ootsuki et al. (US 2011/0240918 A1).
Regarding claims 1-2, Ootsuki teaches a compound (1-3-3) that is 
    PNG
    media_image6.png
    257
    825
    media_image6.png
    Greyscale
, a compound (1-4-3) that is 
    PNG
    media_image7.png
    108
    814
    media_image7.png
    Greyscale
, or a compound (1-4-6) that is 
    PNG
    media_image8.png
    143
    664
    media_image8.png
    Greyscale
 [0141], which reads on an epoxy compound including an aromatic ring represented by Formula 1, wherein, Formula 1, M1 and M4 are each independently an arylene group represented by Formula 3a, M2 and M3 are each independently a naphthalene group represented by Formula 3h, wherein, in Formula 3h, R1, R2, R3, R4, R5, and R6 are each independently a hydrogen, L1, L2, L3, and L4 are each independently -C(=O)O- or -OC(=O)-, E1 and E2 are each independently an epoxy-containing group, a1, a4, b1, and b2 are each independently 0 or 1, and a2 and a3 are each independently 1 as claimed in claim 1, wherein the epoxy compound having an aromatic ring represented by Formula 1 is an epoxy compound having an aromatic ring represented by Formula 4a or 4d, wherein, in Formula 4a and 4d, M1 and M4 are each independently an arylene group represented by Formula 3a, M2 and M3 are each independently a naphthalene group represented by Formula 4a to 4d, L1, L2, L3, and L4 are each independently -C(=O)O- or -OC(=O)-, and E1, E2, E3, and E4 are each independently an epoxy-containing group as claimed in claim 2. Ootsuki teaches that the compound (1-3-3), (1-4-3), or (1-4-6) is an example of a compound (1) [0141] that has a formula (1) [0107], and that formula (1) is 
    PNG
    media_image9.png
    45
    585
    media_image9.png
    Greyscale
 [0019, 0023], wherein A1 is optionally independently 1,4-phenylene or naphthalene-2,6-diyl [0025], Z1 is optionally independently -COO-, or -OCO- [0026], m is optionally independently an integer that is 1 [0027], Q2 is optionally independently alkylene having 2, 7, or 9 carbons and arbitrary -CH2- may be replaced by -O- [0028], X1 is a divalent group having chirality represented by optionally formula (3-4) [0029], formula (3-4) is 
    PNG
    media_image10.png
    72
    94
    media_image10.png
    Greyscale
 [0032], P1 is independently a polymerizable group represented by optionally formula (4-1) or (4-2) [0031], P2 is a polymerizable group represented by optionally formula (4-1) or (4-2) [0032], formula (4-1) is 
    PNG
    media_image11.png
    97
    112
    media_image11.png
    Greyscale
, formula (4-2) is 
    PNG
    media_image12.png
    84
    97
    media_image12.png
    Greyscale
, and Ra is optionally independently hydrogen [0032]. Ootsuki teaches that optionally X1 is a divalent group having chirality represented by formula (3-1) [0029], and formula (3-1) is 
    PNG
    media_image13.png
    112
    94
    media_image13.png
    Greyscale
 [0032], which suggests using Ootsuki’s 
    PNG
    media_image13.png
    112
    94
    media_image13.png
    Greyscale
 to substitute for the 
    PNG
    media_image10.png
    72
    94
    media_image10.png
    Greyscale
 in Ootsuki’s compound (1-3-3), (1-4-3), or (1-4-6), which suggests wherein, in Formula 1, A1 is independently a substituted C8 alkylene group as claimed in claim 1, wherein, in Formula 4a and 4d, A1 is a substituted C8 alkylene group as claimed in claim 2.
Ootsuki does not teach a specific embodiment wherein, in Formula 1, A1 is independently a substituted or unsubstituted C4-C12 alkylene group, a substituted  or unsubstituted C4-C12 alkenylene group, a substituted or unsubstituted C4-C12 alkynylene group, a substituted or unsubstituted C4-C12 alkadienylene group, or a (poly)oxyalkylene group comprising a substitute or unsubstituted C1-C5 alkylene group, wherein, in Formulae 4a to 4f, A1 is a substituted or unsubstituted C4-C12 alkylene group, a substituted  or unsubstituted C4-C12 alkenylene group, a substituted or unsubstituted C4-C12 alkynylene group, a substituted or unsubstituted C4-C12 alkadienylene group, or a (poly)oxyalkylene group comprising a substitute or unsubstituted C1-C5 alkylene group. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Ootsuki’s 
    PNG
    media_image13.png
    112
    94
    media_image13.png
    Greyscale
 to substitute for the 
    PNG
    media_image10.png
    72
    94
    media_image10.png
    Greyscale
 in Ootsuki’s compound (1-3-3) that is 
    PNG
    media_image6.png
    257
    825
    media_image6.png
    Greyscale
, compound (1-4-3) that is 
    PNG
    media_image7.png
    108
    814
    media_image7.png
    Greyscale
, or compound (1-4-6) that is 
    PNG
    media_image8.png
    143
    664
    media_image8.png
    Greyscale
, which would read on wherein, in Formula 1, A1 is independently a substituted C8 alkylene group as claimed in claim 1, wherein, in Formula 4a and 4d, A1 is a substituted C8 alkylene group as claimed in claim 2. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying the optical activity of Ootsuki’s compound because Ootsuki teaches that the compound (1-3-3) is 
    PNG
    media_image6.png
    257
    825
    media_image6.png
    Greyscale
, that the compound (1-4-3) is 
    PNG
    media_image7.png
    108
    814
    media_image7.png
    Greyscale
, that the compound (1-4-6) is 
    PNG
    media_image8.png
    143
    664
    media_image8.png
    Greyscale
 [0141], that the compound (1-3-3), (1-4-3), or (1-4-6) is an example of a compound (1) [0141] that has a formula (1) [0107], that formula (1) is 
    PNG
    media_image9.png
    45
    585
    media_image9.png
    Greyscale
 [0019, 0023], that X1 is a divalent group having chirality represented by optionally formula (3-4) [0029], that formula (3-4) is 
    PNG
    media_image10.png
    72
    94
    media_image10.png
    Greyscale
 [0032], that optionally X1 is a divalent group having chirality represented by formula (3-1) [0029], that formula (3-1) is 
    PNG
    media_image13.png
    112
    94
    media_image13.png
    Greyscale
 [0032], that the compound is an optically active compound [0019], and that a chiral agent is an optically active agent [0009].
Regarding claim 3, Ootsuki meets the limitation wherein the epoxy compound having an aromatic ring represented by Formula 2 is an epoxy compound represented by one of Formulae 5a to 5e as claimed because claim 3 does not limit the epoxy compound including an aromatic ring to being represented by Formula 2 if the epoxy compound including an aromatic ring is represented by Formula 1, and Ootsuki renders it obvious that the epoxy compound having an aromatic ring is represented by Formula 1 as explained above for claim 1.
Regarding claim 5, Ootsuki teaches a compound (1-4-6) that is 
    PNG
    media_image8.png
    143
    664
    media_image8.png
    Greyscale
 [0141], which reads on wherein E1 and E2 are each independently an epoxy-containing group represented by Formula 6c, wherein, in Formula 6c, Ra, and Rb are each independently a hydrogen or an unsubstituted C1 alkyl group, n1 is 2 as claimed.
Ootsuki does not teach a specific embodiment wherein, in Formula 1, A1 is independently a substituted or unsubstituted C4-C12 alkylene group, a substituted  or unsubstituted C4-C12 alkenylene group, a substituted or unsubstituted C4-C12 alkynylene group, a substituted or unsubstituted C4-C12 alkadienylene group, or a (poly)oxyalkylene group comprising a substitute or unsubstituted C1-C5 alkylene group. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Ootsuki’s 
    PNG
    media_image13.png
    112
    94
    media_image13.png
    Greyscale
 to substitute for the 
    PNG
    media_image10.png
    72
    94
    media_image10.png
    Greyscale
 in Ootsuki’s compound (1-4-6) that is 
    PNG
    media_image8.png
    143
    664
    media_image8.png
    Greyscale
, which would read on wherein, in Formula 1, A1 is independently a substituted C8 alkylene group as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying the optical activity of Ootsuki’s compound because Ootsuki teaches that the compound (1-4-6) is 
    PNG
    media_image8.png
    143
    664
    media_image8.png
    Greyscale
 [0141], that the compound (1-4-6) is an example of a compound (1) [0141] that has a formula (1) [0107], that formula (1) is 
    PNG
    media_image9.png
    45
    585
    media_image9.png
    Greyscale
 [0019, 0023], that X1 is a divalent group having chirality represented by optionally formula (3-4) [0029], that formula (3-4) is 
    PNG
    media_image10.png
    72
    94
    media_image10.png
    Greyscale
 [0032], that optionally X1 is a divalent group having chirality represented by formula (3-1) [0029], that formula (3-1) is 
    PNG
    media_image13.png
    112
    94
    media_image13.png
    Greyscale
 [0032], that the compound is an optically active compound [0019], and that a chiral agent is an optically active agent [0009].
Regarding claim 8, Ootsuki meets the limitation wherein the epoxy compound represented by Formula 2 is represented by one of Formula 9b to 9p as claimed because claim 8 does not limit the epoxy compound including an aromatic ring to being represented by Formula 2 if the epoxy compound including an aromatic ring is represented by Formula 1, and Ootsuki renders it obvious that the epoxy compound having an aromatic ring is represented by Formula 1 as explained above for claim 1.
 Regarding claim 9, the Office recognizes that all of the claimed physical properties are not positively taught by Ootsuki, namely wherein a melting point of the epoxy compound represented by Formula 1 or Formula 2 is about 200 °C or lower. However, Ootsuki renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the epoxy compound of claim 1 as explained above. Furthermore, the instant application recites that the melting temperature of the epoxy compound represented by Formula 1 or Formula 2 may be, for example, about 200 °C or lower, about 195 °C or lower, about 190 °C or lower, about 185 °C or lower, about 180 °C or lower, about 175 °C or lower, about 170 °C or lower, about 165 °C or lower, about 160 °C or lower, about 155 °C or lower, about 150 °C or lower, about 145 °C or lower, about 140 °C or lower, about 135 °C or lower, or about 130 °C or lower [0060], that the melting temperature of the epoxy compound represented by Formula 1 or Formula 2 may be, for example, in a range of about 30 °C to about 200 °C, about 50 °C to about 195 °C, about 70 °C to about 190 °C, about 90 °C to about 185 ° about 100 °C to about 180 °C, about 100 °C to about 175 °C, about 100 °C to about 170 ° about 100 °C to about 165 °C, about 100 °C to about 160 °C, about 100 °C to about 155 ° about 100 °C to about 150 °C, about 100 °C to about 145 °C, about 100 °C to about 140 °C about 100 °C to about 135 °C, or about 100 °C to about 130 °C [0060]. Therefore, the claimed physical properties would naturally arise from the epoxy compound that is rendered obvious by Ootsuki. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Regarding claim 10, Ootsuki teaches a polymerizable liquid crystal composition comprising at least one of an optically active compound having a polymerizable group [0055] that is represented by a formula (1) [0107], wherein the compound (1-3-3), (1-4-3), or (1-4-6) is an example of a compound (1) [0141] that has the formula (1) [0107], which reads on an epoxy resin composition comprising the epoxy compound of claim 1 as claimed. Ootsuki teaches that the polymerizable liquid crystal composition further comprises another component [0163] that is a polymerization initiator [0164] that is a cationic photopolymerization initiator [0190], which reads on the epoxy resin composition further comprising a curing agent as claimed.
Regarding claim 11, Ootsuki does not teach that the polymerizable liquid crystal composition further comprises a metal ion, and Ootsuki’s polymerizable liquid crystal composition would not inherently further comprise a metal ion, which reads on wherein a metal ion content of the resin composition is about 10 parts per million or less as claimed.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Lee et al., “Synthesis and Curing of Liquid Crystalline Epoxy Resin Based on Naphthalene Mesogen”, Journal of Polymer Science: Part A: Polymer Chemistry, 1999, vol 37, p. 419-425, cited in IDS) as applied to claim 10, and further in view of Nobutoki et al. (JP 2013-209631 A, cited in IDS, machine translation in English used for citation).
Regarding claim 12, Lee teaches the epoxy resin composition of claim 10 as explained above.
Lee does not teach that the epoxy resin composition further comprises a filler, wherein the filler is an inorganic filler, an organic filler, or a combination thereof. However, Nobutoki teaches inorganic filler that is present in an epoxy resin composition [0029] further comprising an epoxy resin [0013] and a curing agent [0025]. Lee and Nobutoki are analogous art because both references are in the same field of endeavor of an epoxy resin composition comprising an epoxy compound and a curing agent. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Nobutoki’s inorganic filler to modify Lee’s mixture of Lee’s liquid crystalline epoxy resin and Lee’s curing agent, which would read on the epoxy resin composition of claim 10 further comprising a filler, wherein the filler is an inorganic filler as claimed. One of ordinary skill in the art would have been motivated to do so because Nobutoki teaches that the inorganic filler is beneficial for improving the thermal conductivity of an epoxy resin cured product of an epoxy resin composition 0029] further comprising an epoxy resin [0013] and a curing agent [0025], which would have been beneficial for improving the thermal conductivity of a cured product of Lee’s mixture of Lee’s liquid crystalline epoxy resin and Lee’s curing agent because Nobutoki’s epoxy resin composition is similar in composition to Lee’s mixture of Lee’s liquid crystalline epoxy resin and Lee’s curing agent because Lee teaches a mixture of the liquid crystalline epoxy resin and a curing agent that is diaminodiphenylsulfone or diaminodiphenylester (p. 420), and which would have been desirable for Lee’s mixture because Lee teaches that a cured LCE network of the mixture has thermal properties, has a glass transition temperature above 240°C, and is thermally stable up to 330°C (p. 419).
Regarding claim 13, Lee does not teach wherein an amount of the filler is in a range of about 20 weight% to about 99 weight% based on the total weight of the epoxy resin composition. However, Nobutoki teaches inorganic filler that is present in an epoxy resin composition [0029] further comprising an epoxy resin [0013] and a curing agent [0025], wherein the mixing ratio of the inorganic filler in the epoxy resin composition is such that the inorganic filler is 20% by volume or more and 80% by volume or less in the cured epoxy resin [0031]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Nobutoki’s inorganic filler to modify Lee’s mixture of Lee’s liquid crystalline epoxy resin and Lee’s curing agent, and to optimize an amount of Nobutoki’s inorganic filler in the mixture to be in a range of about 20% by weight to about 99% by weight based on the total weight of the mixture, which would read on wherein an amount of the filler is in a range of about 20 weight% to about 99 weight% based on the total weight of the epoxy resin composition as claimed. One of ordinary skill in the art would have been motivated to do so because Nobutoki teaches that the inorganic filler is beneficial for improving the thermal conductivity of an epoxy resin cured product of an epoxy resin composition 0029] further comprising an epoxy resin [0013] and a curing agent [0025], that the inorganic filler is beneficial for being useful at a mixing ratio of 20% by volume or more and 80% by volume or less in the cured epoxy resin [0031], that if the ratio is within this range, workability is excellent when the epoxy resin composition is formed into a sheet, and the thermal conductivity of the cured epoxy resin is further increased [0031], that if the proportion of the inorganic filler in the cured epoxy resin is less than 20% by volume, an epoxy resin cured product having a desired thermal conductivity may not be obtained [0031], and that when the proportion of the inorganic filler in the cured epoxy resin is more than 80% by volume, it is difficult to uniformly disperse the inorganic filler in the cured epoxy resin when the cured epoxy resin is produced [0031], which would have been beneficial for improving the thermal conductivity of a cured product of Lee’s mixture of Lee’s liquid crystalline epoxy resin and Lee’s curing agent because Nobutoki’s epoxy resin composition is similar in composition to Lee’s mixture of Lee’s liquid crystalline epoxy resin and Lee’s curing agent because Lee teaches a mixture of the liquid crystalline epoxy resin and a curing agent that is diaminodiphenylsulfone or diaminodiphenylester (p. 420), which would have been desirable for Lee’s mixture because Lee teaches that a cured LCE network of the mixture has thermal properties, has a glass transition temperature above 240°C, and is thermally stable up to 330°C (p. 419), which means that an amount of Nobutoki’s inorganic filler in the mixture in % by weight based on the total weight of the mixture would have affected workability and thermal conductivity of the resulting mixture, which means that optimizing an amount of Nobutoki’s inorganic filler in the mixture in % by weight based on the total weight of the mixture would have been beneficial for optimizing workability and thermal conductivity of the resulting mixture.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ootsuki et al. (US 2011/0240918 A1) as applied to claim 10, and further in view of Nobutoki et al. (JP 2013-209631 A, cited in IDS, machine translation in English used for citation).
Regarding claim 12, Ootsuki renders obvious the epoxy resin composition of claim 10 as explained above.
Ootsuki does not teach that the epoxy resin composition further comprises a filler, wherein the filler is an inorganic filler, an organic filler, or a combination thereof. However, Nobutoki teaches inorganic filler that is present in an epoxy resin composition [0029] further comprising an epoxy resin [0013] and a curing agent [0025]. Ootsuki and Nobutoki are analogous art because both references are in the same field of endeavor of an epoxy resin composition comprising an epoxy compound and a curing agent. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Nobutoki’s inorganic filler to modify Ootsuki’s polymerizable liquid crystal composition, which would read on the epoxy resin composition of claim 10 further comprising a filler, wherein the filler is an inorganic filler as claimed. One of ordinary skill in the art would have been motivated to do so because Nobutoki teaches that the inorganic filler is beneficial for improving the thermal conductivity of an epoxy resin cured product of an epoxy resin composition 0029] further comprising an epoxy resin [0013] and a curing agent [0025], which would have been beneficial for improving the thermal conductivity of Ootsuki’s polymerizable liquid crystal composition because Nobutoki’s epoxy resin composition is similar in composition to Ootsuki’s polymerizable liquid crystal composition because Ootsuki teaches a polymerizable liquid crystal composition comprising at least one of an optically active compound having a polymerizable group [0055] that is represented by a formula (1) [0107], wherein the compound (1-3-3), (1-4-3), or (1-4-6) is an example of a compound (1) [0141] that has the formula (1) [0107], and that the polymerizable liquid crystal composition further comprises another component [0163] that is a polymerization initiator [0164] that is a cationic photopolymerization initiator [0190], and which would have been desirable for Ootsuki’s polymerizable liquid crystal composition because Ootsuki teaches that the polymer formed from the polymerizable liquid crystal composition has a high thermal resistance [0105].
Regarding claim 13, Ootsuki does not teach wherein an amount of the filler is in a range of about 20 weight% to about 99 weight% based on the total weight of the epoxy resin composition. However, Nobutoki teaches inorganic filler that is present in an epoxy resin composition [0029] further comprising an epoxy resin [0013] and a curing agent [0025], wherein the mixing ratio of the inorganic filler in the epoxy resin composition is such that the inorganic filler is 20% by volume or more and 80% by volume or less in the cured epoxy resin [0031]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Nobutoki’s inorganic filler to modify Ootsuki’s polymerizable liquid crystal composition, and to optimize an amount of Nobutoki’s inorganic filler in the polymerizable liquid crystal composition to be in a range of about 20% by weight to about 99% by weight based on the total weight of the polymerizable liquid crystal composition, which would read on wherein an amount of the filler is in a range of about 20 weight% to about 99 weight% based on the total weight of the epoxy resin composition as claimed. One of ordinary skill in the art would have been motivated to do so because Nobutoki teaches that the inorganic filler is beneficial for improving the thermal conductivity of an epoxy resin cured product of an epoxy resin composition 0029] further comprising an epoxy resin [0013] and a curing agent [0025], that the inorganic filler is beneficial for being useful at a mixing ratio of 20% by volume or more and 80% by volume or less in the cured epoxy resin [0031], that if the ratio is within this range, workability is excellent when the epoxy resin composition is formed into a sheet, and the thermal conductivity of the cured epoxy resin is further increased [0031], that if the proportion of the inorganic filler in the cured epoxy resin is less than 20% by volume, an epoxy resin cured product having a desired thermal conductivity may not be obtained [0031], and that when the proportion of the inorganic filler in the cured epoxy resin is more than 80% by volume, it is difficult to uniformly disperse the inorganic filler in the cured epoxy resin when the cured epoxy resin is produced [0031], which would have been beneficial for improving the thermal conductivity of Ootsuki’s polymerizable liquid crystal composition because Nobutoki’s epoxy resin composition is similar in composition to Ootsuki’s polymerizable liquid crystal composition because Ootsuki teaches a polymerizable liquid crystal composition comprising at least one of an optically active compound having a polymerizable group [0055] that is represented by a formula (1) [0107], wherein the compound (1-3-3), (1-4-3), or (1-4-6) is an example of a compound (1) [0141] that has the formula (1) [0107], and that the polymerizable liquid crystal composition further comprises another component [0163] that is a polymerization initiator [0164] that is a cationic photopolymerization initiator [0190], which would have been desirable for Ootsuki’s polymerizable liquid crystal composition because Ootsuki teaches that the polymer formed from the polymerizable liquid crystal composition has a high thermal resistance [0105], which means that an amount of Nobutoki’s inorganic filler in the mixture in % by weight based on the total weight of the polymerizable liquid crystal composition would have affected workability and thermal conductivity of the resulting polymerizable liquid crystal composition, which means that optimizing an amount of Nobutoki’s inorganic filler in the mixture in % by weight based on the total weight of the polymerizable liquid crystal composition would have been beneficial for optimizing workability and thermal conductivity of the resulting polymerizable liquid crystal composition.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-7, and 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 13-16 of U.S. Patent No. 11,421,073 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims an epoxy compound comprising at least one compound of formula 
    PNG
    media_image14.png
    139
    686
    media_image14.png
    Greyscale
(claim 9), which reads on an epoxy compound including an aromatic ring represented by Formula 2, wherein, in Formula 2, M5 and M7 are each independently an arylene group represented by Formula 3h, M6 is each independently a naphthalene group represented by Formula 3h, wherein, in Formula 3h, R1, R2, R3, R4, R5, and R6 are each independently a hydrogen, A2 and A3 are each independently a substituted or unsubstituted C4-C12 alkylene group, a substituted or unsubstituted C4-C12 alkynylene group, a substituted or unsubstituted C4-C12 alkadienylene group, or a (poly)oxyalkylene group comprising a substituted or unsubstituted C1-C5 alkylene group, L5, L6, L7, and L8 are each independently -C(=O)O- or -OC(=O)-, E3 and E4 are each independently an epoxy-containing group, b3, b4, c1, and c2 are each independently 0, and a5, a6, and a7 are each independently 1 as claimed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/           Primary Examiner, Art Unit 1767